I agree, with a majority of the court, in the conclusion that the judgment below must be reversed, for the reason that, if the plaintiff below had a cause of action for breach of the covenant in the executory *Page 446 
contract of sale, there was no evidence upon which more than a nominal verdict could have been rendered and judgment had.
I disagree with the finding that the covenant sued upon is collateral and not merged in the covenant against encumbrances contained in the deed from the defendant to the plaintiff made and delivered in execution of the contract for sale.
It is a covenant relating to present, existing and future expectant liens and encumbrances and as such looked to, and was connected with the title to the lands, and such covenants are not collateral.
Covenants as to encumbrances are covenants of title. 15 Corp.Jur. 1230, §§ 39, 40; 11 Cyc. 1063, 1065; 8 Am.  Eng.Encycl. L. 56.
The deed from defendant to plaintiff, executed and delivered in performance of the contract for sale, contained the usual general covenant against encumbrances, but did not go to the extent of the covenant in the contract of sale. namely: "That all the improvements now on the said premises have been paid for in full, and that there are no assessments pending at the present time against said premises."
The general rule is "that the acceptance of a deed for land is to be deemed prima facie full execution of an executory agreement to convey, and thenceforth the agreement becomes void and the rights of the parties are to be determined by the deed, not by the agreement. * * * Until consummated, an executory contract is subject to modification. In all cases the deed, when accepted, is presumed to express the ultimate intent of the parties with regard to so much of the contract as it purports to execute. The acceptance of a deed conveying the whole premises without the covenant as to quality, or against encumbrances, raises the presumption that the grantee agreed to take title at his own risk as to quantity and encumbrances, or he would have rejected it. These contracts in this respect are a unity and not distinct or separable in their provisions, and, if executed at all, it is necessarily an entire execution." Long v.Hartwell, 34 N.J.L. 116. *Page 447 
My conclusion is therefore that the covenant sued upon is not a collatural covenant; that plaintiff has no right of action against defendant for breach thereof, and that the judgment below should be reversed in toto and a venire de novo should not be awarded.
For affirmance — None.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, HEPPENHEIMER, GARDNER, VAN BUSKIRK, CLARK, JJ. 13.